TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00554-CR
                                       NO. 03-17-00555-CR
                                       NO. 03-17-00556-CR



                                   Marcus Degrazia, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
       NOS. 77219, 77220, 77221, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                These are appeals pursuant to Anders v. California.1 In three causes consolidated for

trial, Degrazia pleaded guilty to the offense of burglary of a habitation with intent to commit theft.2

After Degrazia pleaded guilty, the district court heard evidence on punishment. This evidence

included the testimony of Dana James, one of the burglary victims. James testified that on the

morning of May 1, 2017, she was “in [her] house getting [her] child ready to go to school” when her

“dog started barking.” James recounted that she picked up her dog and walked into her garage,

where she observed a man, later identified as Degrazia, sitting in her daughter’s car and holding

James’s purse. According to James, she asked Degrazia if she could help him, and he told her that



       1
           386 U.S. 738 (1967).
       2
           See Tex. Penal Code § 30.02.
he needed “a ride to the store.” James further testified that she then grabbed her purse from Degrazia

and walked back inside while her daughter called 911. James added that when she returned to the

garage shortly thereafter, Degrazia “was gone.”

                Degrazia testified in his defense. He acknowledged that he had committed the alleged

burglaries and claimed that he was high on methamphetamine at the time of their commission.

Degrazia also admitted that he had a prior history of committing other burglaries to support his drug

addiction, and he agreed with defense counsel that in the past, “methamphetamine was [his] God”

and that he had been trying to “get more money to get more meth.”

                At the conclusion of the hearing, the district court found Degrazia guilty of the

charged offenses and sentenced him to 14 years’ imprisonment for each offense, with the sentences

to run concurrently. These appeals followed.

                In each cause, Degrazia’s court-appointed counsel on appeal has filed a motion to

withdraw supported by a brief concluding that the appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced.3 Counsel has certified to the Court

that she has provided a copy of the motion and brief to Degrazia, advised Degrazia of his right to

examine the appellate record and file a pro se response, and supplied Degrazia with a form motion

for pro se access to the appellate record.4 No pro se brief or other written response has been filed.



       3
         See 386 U.S. at 744–45; see also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972).
       4
           See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014).

                                                  2
               We have reviewed the record and counsel’s brief. We agree with counsel that the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals. In each cause, counsel’s motion to withdraw is granted.

               The judgments of conviction are affirmed.



                                             _________________________________________
                                             Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Affirmed

Filed: August 17, 2018

Do Not Publish




                                                3